DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 
06/04/2020
07/01/2020
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-9 were originally filled on 06/04/2020 and claimed priority on JP2019-133203, which was filled on 07/19/2019. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: control unit in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 0026 of applicant’s specification, the control unit is formed of a processor and a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gombert et al (US 20180236667 A1) (Hereinafter referred to as Gombert)

Regarding Claim 1, Gombert discloses a robot (See at least Gombert Paragraph 0065 and Figure 6) comprising: 
a robot body that includes an arm having a longitudinal axis and at least one joint (See at least Gombert Paragraph 0067 and Figure 6, the robot has two arm elements that have a longitudinal axis, and are connected by a joint); and 
a proximity sensor unit that detects an object approaching the arm of the robot body (See at least Gombert Paragraph 0065, the support with proximity sensors is interpreted as the proximity sensor unit, which is attached to the robot body; See at least Gombert Paragraph 0028, the proximity sensors are used to detect approaching foreign bodies), 
the proximity sensor unit further comprising a support member that is fixed to the arm and that is disposed, at such a position as to extend across the joint, so as to be away from a surface of the arm in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to the robot arm, and extends across the joint so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction), and a plurality of proximity sensors that are attached to the support member (See at least Gombert Paragraph 0044 and Figure 1, a plurality of proximity sensors are attached to the support).

Regarding Claim 3, Gombert discloses the robot body comprises another arm that supports, at a distal end of the other arm, the arm so as to be rotatable about a rotation axis (See at least Gombert Paragraph 0067 and Figure 6, the robot has two arm elements that rotate);  
the proximity sensor unit detects an object approaching the arm and the other arm (See at least Gombert Paragraphs 0065-0066, the arms both have proximity sensors; See at least Gombert Paragraph 0028, the proximity sensors are used to detect approaching foreign bodies); and 
the support member is disposed, at such a position as to extend across a joint between the arm and the other arm, so as to be away from surfaces of the arm and the other arm in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to both robot arms, and extends across the joint connecting the robot arms so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction).

Regarding Claim 4, Gombert discloses the support member is disposed at one place in the circumferential direction of the arm (See at least Gombert Paragraph 0055 and Figure 3, each support member is disposed around the circumferential direction of the arm). 

Regarding Claim 5, Gombert discloses a plurality of support members disposed at a plurality of places at intervals in the circumferential direction of the arm (See at least Gombert Paragraph 0055 and Figure 3, there are two support members disposed around the circumferential direction of the arm to form a tubular structure; Forming a tubular structure using two supports is interpreted as disposing two support members at intervals in the circumferential direction).

Regarding Claim 6, Gombert discloses the plurality of support members are disposed at two places so as to sandwich the arm therebetween in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraph 0055 and Figure 3, the two support members disposed around the circumferential direction of the arm sandwich the arm in the perpendicular direction).

Regarding Claim 7, Gombert discloses the support member is a bar-like member or a cylinder-like member (See at least Gombert Paragraph 0044 and Figure 1, the support is a bar-like member); and 
the plurality of proximity sensors are disposed at intervals in the axial direction and the circumferential direction of the support member (See at least Gombert Paragraphs 0044-0047, the proximity sensor is made up of electrodes that are disposed in the axial direction and the circumferential direction of the support member from edge “14” to edge “15”; See at least Gombert Paragraphs 0046 and 0049-0050, the spacing of the electrodes is interpreted as an interval). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gombert in view of Moore (US 20130325181 A1) (Hereinafter referred to as Moore)

Regarding Claim 2, Gombert discloses the support member is disposed, at such a position as to extend across a joint between the arm…, so as to be away from surfaces of the arm… in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to the robot arm, and extends across the joint so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction).
Even though Gombert teaches a support with proximity sensors attached to a robot body, Gombert fails to disclose the robot body comprises a wrist unit that is supported at a distal end of the arm; 
the proximity sensor unit detects an object approaching the arm and the wrist unit; and 
that the support member extends across a joint between the arm and the wrist unit. 
However, Moore teaches the robot body comprises a wrist unit that is supported at a distal end of the arm (See at least Moore Paragraph 0015 and Figure 4, the robot includes a wrist “130” at the end of the arm); 
the proximity sensor unit detects an object approaching the arm and the wrist unit (See at least Moore Paragraph 0018 and Figure 4, there are proximity sensors “350” on the wrist “130” and the arm “120”); and 
that the proximity sensors extends across a joint between the arm and the wrist unit (See at least Moore Paragraph 0018 and Figure 4, there are proximity sensors “350” on the wrist “130” and the arm “120”). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Moore to have the robot have a wrist unit, and the sensors extend across the joint between the arm and the wrist unit to detect an object approaching the arm and the wrist unit. The end effector is coupled to the robot arm through the wrist (See at least Moore Paragraph 0015 and Figure 4). By having a wrist, the robot arm can attach an end effector to manipulate objects, which would increase the operability of the robot. By having the proximity sensors extend across a joint between the arm and the wrist unit, the robot can prevent any unwanted collisions between the arm and the wrist unit with any external objects (See at least Moore Paragraph 0017), which increases the safety of the robot. 

Regarding Claim 9, Gombert discloses a control unit (See at least Gombert Paragraph 0068 for the control unit).
Even though Gombert discloses a control unit, Gombert fails to explicitly disclose the control unit… adjusts detection ranges of the proximity sensors, 
wherein the control unit adjusts the detection ranges of the proximity sensors in accordance with an operating angle of each axis of the robot body.
However, Moore teaches the control unit adjusts detection ranges of the proximity sensors (See at least Moore Paragraph 0007, the range of the proximity sensor is adjusted), 
wherein the control unit adjusts the detection ranges of the proximity sensors in accordance with an operating angle of each axis of the robot body (See at least Moore Paragraph 0022, the range of the proximity sensor is adjusted based on the position/movement of the robot so that the beam of the proximity sensor is constant and/or at a desired position despite the senor moving in three-dimensional space).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Moore to adjust the detection range of the proximity sensors in accordance with the operating angle. This would allow the proximity sensor to direct its beam at a constant or desired position despite the sensor moving in three-dimensional space due to the robot’s movement (See at least Moore Paragraph 0022), which would increase the operability of the robot and allow the sensors on the robot to be controlled independently (See at least Moore Paragraph 0022). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gombert in view of Peng et al (US 20190193267 A1) (Hereinafter referred to as Peng)

Regarding Claim 8, Gombert fails to disclose the proximity sensors are TOF sensors.
However, Peng teaches this limitation (See at least Peng Paragraph 0028, the proximity sensors are TOF sensors). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Peng to have the proximity sensors be TOF sensors. This would allow the proximity sensing system to achieve much higher sensing resolution and speed that enable more comprehensive processing of the sensed data (See at least Peng Paragraph 0028). Also, the fast detection and computation capacity of time-of-flight proximity sensors enables refined definition of reaction zones (See at least Peng Paragraph 0046), which makes it easier to detect potential collisions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oka et al (US 20190366544 A1) teaches a robot with proximity sensors placed along its body

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                           
/ABBY Y LIN/               Supervisory Patent Examiner, Art Unit 3664